Filed 8/5/22 In re P.V. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----


    In re P.V., a Person Coming Under the Juvenile Court                                       C094930
    Law.

    SACRAMENTO COUNTY DEPARTMENT OF                                                (Super. Ct. No. JD240819)
    CHILD, FAMILY AND ADULT SERVICES,

                     Plaintiff and Respondent,

             v.

    C.V.,

                     Defendant and Appellant.



            C.V., father of the minor (father), appeals from the juvenile court’s order
terminating parental rights and freeing the minor for adoption. (Welf. & Inst. Code,
§§ 366.26, 395.)1 Father contends the Sacramento County Department of Child, Family
and Adult Services (Department) failed to comply with the requirements of the Indian
Child Welfare Act of 1978 (25 U.S.C. § 1901 et seq. (ICWA)). The Department



1    Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
concedes the issue. We will accept the Department’s concession and conditionally affirm
the juvenile court’s judgment subject to full compliance with the ICWA.
                 FACTUAL AND PROCEDURAL BACKGROUND 2
                                Amador County Proceedings
       The minor was removed from the parents after testing positive for amphetamine
and opiates at birth. The Amador County Department of Social Services (Amador
Department) filed a dependency petition on behalf of the minor pursuant to section 300,
subdivisions (a) and (b). The Amador Department’s inquiry of mother revealed she and
the minor were enrolled members in a tribe not federally recognized for purposes of the
ICWA. Father initially stated he believed he had Indian ancestry but “ ‘not enough to
count.’ ” He agreed to contact relatives for further information, but subsequently filed an
ICWA-020 form stating he had no known Indian ancestry. The Amador Department
attempted to contact the paternal grandfather, J.V., to inquire about the family’s potential
Indian heritage, to no avail.
       The jurisdiction and disposition reports noted father’s denial of Indian ancestry.
The disposition report identified a number of relatives, including the paternal
grandparents, the paternal great-grandmother, the paternal aunt, and several other
individuals. The reports made no mention of the Amador Department’s attempts to
contact or make ICWA inquiries of those individuals.
       At the jurisdiction/disposition hearing, the court sustained the petition, determined
the minor to be a dependent of the juvenile court, ordered the minor removed from the
parents’ custody, and found the minor was not an Indian child within the meaning of the
ICWA.



2 Because father’s sole claim challenges compliance with the ICWA, we limit the
background summary to the ICWA-related facts and procedure unless otherwise relevant
to the issue on appeal.

                                             2
       On August 27, 2020, the juvenile court ordered the matter transferred to
Sacramento County.
                             Sacramento County Proceedings
       The Sacramento County Juvenile Court found there was insufficient information
to determine if the minor was an Indian child and, based on the information provided,
ordered the Department to conduct further inquiry as required by the ICWA.
       On October 6, 2020, the Department filed a declaration regarding its ICWA
investigation, reporting that its attempts to contact mother were unsuccessful, and its
contact with the paternal great-grandmother revealed she knew nothing about the minor’s
possible Indian ancestry. The Department also confirmed the tribe in which mother and
the minor were enrolled ⸺ the Western Cherokee Nation ⸺ was not a federally
recognized tribe and therefore no notice was necessary as to mother.
       The Department’s transfer-in report referred the court to its previously filed ICWA
declaration but gave no further information regarding the ICWA inquiry efforts. The
report noted the social worker contacted several of the parents’ previously identified
relatives, including the paternal great-grandmother and paternal grandmother, regarding
possible placement.
       According to the November 2020 addendum report, the paternal great-
grandmother reported the paternal great-grandfather’s first cousin was a Native American
who was very connected to the Indian culture. The paternal great-grandmother
completed the resource family approval process and was approved for placement of the
minor. On November 30, 2020, the minor was placed with the paternal great-
grandmother.
       The January 2021 status review report stated the ICWA did not apply.
       On March 5, 2021, the Department filed an informational memorandum stating,
among other things, that the Department “ha[d] complied with the ICWA notice
provisions contained in the California Rules of Court, Rule 5.480 et seq.”

                                             3
       In two reports filed in May 2021, the Department clarified the identity of the
paternal relatives, noted the paternal grandmother was not biologically related to the
paternal great-grandmother, and stated the ICWA does not apply, adding the Amador
County Juvenile Court found the ICWA did not apply on July 23, 2020, and “[t]here
[was] no new information to report regarding possible Indian ancestry.”
       On September 27, 2021, the court terminated parental rights, freeing the minor for
adoption.
                                       DISCUSSION
       Father contends the juvenile court and the Department failed their continuing duty
of inquiry under the ICWA because father’s responses to the Department’s inquiry were
conflicting and ambiguous, and the Department failed to inquire of paternal relatives for
whom the Department had available contact information. The Department concedes the
issue and agrees the matter must be conditionally affirmed subject to full compliance
with the ICWA. We agree.
       “The ICWA protects the interests of Indian children and promotes the stability and
security of Indian tribes by establishing minimum standards for removal of Indian
children from their families, and by permitting tribal participation in dependency
proceedings. [Citations.] A major purpose of the ICWA is to protect ‘Indian children
who are members of or are eligible for membership in an Indian tribe.’ [Citation.]”
(In re A.W. (2019) 38 Cal.App.5th 655, 662.) The ICWA defines an “ ‘Indian child’ ” as
a child who “is either (a) a member of an Indian tribe or (b) is eligible for membership in
an Indian tribe and is the biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4).) The juvenile court and the Department have an affirmative and continuing
duty, beginning at initial contact, to inquire whether a child who is subject to the
proceedings is, or may be, an Indian child. (Cal. Rules of Court, rule 5.481(a); § 224.2,
subd. (a).)



                                              4
       Section 224.2, subdivision (e) provides that if the court or social worker “has
reason to believe that an Indian child is involved in a proceeding,” the court or social
worker shall, as soon as practicable, “make further inquiry regarding the possible Indian
status of the child.” As relevant here, further inquiry includes interviewing the parents,
Indian custodian, and extended family members to gather the information required in
section 224.3, subdivision (a)(5). (§ 224.2, subd. (e).)
       “[S]ection 224.2 creates three distinct duties regarding ICWA in dependency
proceedings. First, from the Agency’s initial contact with a minor and his [or her] family,
the statute imposes a duty of inquiry to ask all involved persons whether the child may be
an Indian child. (§ 224.2, subds. (a), (b).) Second, if that initial inquiry creates a ‘reason
to believe’ the child is an Indian child, then the Agency ‘shall make further inquiry
regarding the possible Indian status of the child, and shall make that inquiry as soon as
practicable.’ (Id., subd. (e), italics added.) Third, if that further inquiry results in a
reason to know the child is an Indian child, then the formal notice requirements of
section 224.3 apply. (See § 224.2, subd. (c) [court is obligated to inquire at the first
appearance whether anyone ‘knows or has reason to know that the child is an Indian
child’]; id., subd. (d) [defining circumstances that establish a ‘reason to know’ a child is
an Indian child]; § 224.3 [ICWA notice is required if there is a ‘reason to know’ a child is
an Indian child as defined under § 224.2, subd. (d)].)” (In re D.S. (2020) 46 Cal.App.5th
1041, 1052.)
       We review claims of inadequate inquiry into a child’s Native American ancestry
for substantial evidence. (In re Rebecca R. (2006) 143 Cal.App.4th 1426, 1430.)
       Here, father gave ambiguous information when he stated he believed he had
Indian ancestry but “ ‘not enough to count.’ ” He then contradicted that statement when
he filed an ICWA-020 form stating he had no known Indian ancestry. The Department
inquired of the paternal great-grandmother, who confirmed she had no information. The
Department had the names of and communicated with several other paternal relatives, as

                                                5
set forth in reports filed with the court. But based on the record, and as the Department
concedes, the Department made no inquiry of those individuals about Indian heritage and
made no attempt to clarify father’s earlier statements.
       Section 224.2 imposes “an affirmative and continuing duty to inquire” whether a
child is or may be an Indian child. (§ 224.2, subd. (a).) The Department’s duty of the
ICWA inquiry extends to the minor’s extended family, if known. (§ 224.2, subd. (b);
Cal. Rules of Court, rule 5.481(a)(4).) Here, father’s statements made it unclear whether
or not he had Indian heritage and information regarding the minor’s extended family was
known. Based on the record, we conclude the Department did not comply with its duty
of inquiry. We must therefore remand for further ICWA proceedings.
                                      DISPOSITION
       The orders terminating parental rights are affirmed subject only to full compliance
with the ICWA as described in this opinion. If, on remand, the juvenile court determines
the ICWA applies, the court shall vacate its previous orders terminating parental rights
and conduct further proceedings consistent with the ICWA, including a new section
366.26 hearing. (25 U.S.C. § 1914; § 224, subd. (e).)



                                                   /s/
                                                  HOCH, J.

We concur:



 /s/
MAURO, Acting P. J.



 /s/
DUARTE, J.


                                             6